Case 3:20-cv-01990-JLS-WVG Document 1 Filed 10/09/20 PageID.1 Page 1 of 22



 1   Steven N. Geise (SBN 249969)
     JONES DAY
 2   sngeise@jonesday.com
     4655 Executive Drive, Suite 1500
 3   San Diego, CA 92121
     Tel: (858) 314-1200
 4
     [Additional counsel identified on signature page]
 5   Counsel for Plaintiffs
     R.J. Reynolds Tobacco Company; R.J. Reynolds
 6   Vapor Company; American Snuff Company, LLC;
     Santa Fe Natural Tobacco Company, Inc.;
 7   Neighborhood Market Association, Inc.; and
     Morija, LLC dba Vapin’ the 619
 8
     Tommy Huynh (SBN 306222)
 9   ARNOLD & PORTER KAYE SCHOLER LLP
     Tommy.Huynh@arnoldporter.com
10   Three Embarcadero Center, 10th Floor
     San Francisco, CA 94111-4024
11   Tel: (415) 471-3100
     Fax: (415) 471-3400
12
     [Additional counsel identified on signature page]
13   Counsel for Plaintiffs
     Philip Morris USA Inc; John Middleton Co.; U.S.
14   Smokeless Tobacco Company LLC; and Helix
     Innovations LLC.
15
16                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF CALIFORNIA
17
     R.J. REYNOLDS TOBACCO COMPANY;                      Case No. '20CV1990 LAB RBB
18   R.J. REYNOLDS VAPOR COMPANY;
     AMERICAN SNUFF COMPANY, LLC;                        COMPLAINT FOR
19   SANTA FE NATURAL TOBACCO                            DECLARATORY AND
     COMPANY, INC.; PHILIP MORRIS USA                    INJUNCTIVE RELIEF
20   INC.; JOHN MIDDLETON CO.; U.S.
     SMOKELESS TOBACCO COMPANY LLC;
21   HELIX INNOVATIONS LLC;
     NEIGHBORHOOD MARKET
22   ASSOCIATION, INC.; and MORIJA, LLC dba
     VAPIN’ THE 619,
23
                 Plaintiffs,
24
     v.
25
     XAVIER BECERRA, in his official capacity as
26   Attorney General of California; and SUMMER
     STEPHAN, in her official capacity as District
27   Attorney for the County of San Diego,
28                Defendants.
                 COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case 3:20-cv-01990-JLS-WVG Document 1 Filed 10/09/20 PageID.2 Page 2 of 22



 1         Plaintiffs R.J. Reynolds Tobacco Company (“RJRT”), R.J. Reynolds Vapor
 2   Company (“RJRV”), American Snuff Company, LLC (“ASC”), Santa Fe Natural
 3   Tobacco Company, Inc. (“Santa Fe”), Philip Morris USA Inc. (“PM USA Inc.”),
 4   John Middleton Co. (“JMC”), U.S. Smokeless Tobacco Company LLC (“UST”),
 5   Helix Innovations LLC (“Helix”), Neighborhood Market Association, Inc., and
 6   MORIJA, LLC dba Vapin’ the 619 bring this action for declaratory and injunctive
 7   relief against Defendants Xavier Becerra, in his official capacity as Attorney General
 8   of California, and Summer Stephan, in her official capacity as District Attorney for
 9   the County of San Diego.
10                             PRELIMINARY STATEMENT
11         1.       In an overbroad reaction to legitimate public-health concerns about
12   youth use of tobacco products, the state of California recently enacted the most
13   draconian ban on tobacco products of any state in the nation. California is rightly
14   concerned with youth use of tobacco products. Although youth use of combustible
15   cigarettes is at an all-time low, youth vaping and serious health issues from illicit
16   products are at the heart of a national discussion. But California’s new law, Senate
17   Bill 793, strikes far broader than necessary, banning menthol cigarettes, menthol-
18   flavored vapor products, and myriad other flavored tobacco products manufactured
19   and sold by Plaintiffs R.J. Reynolds Tobacco Company, R.J. Reynolds Vapor
20   Company, American Snuff Company, LLC, and Santa Fe Natural Tobacco Company
21   (collectively, “Reynolds”), and by Plaintiffs Philip Morris USA Inc., John Middleton
22   Co., U.S. Smokeless Tobacco Company LLC, and Helix Innovations LLC
23   (collectively, “PM USA”). SB793 also bans flavored tobacco products sold by
24   Plaintiff Vapin’ the 619 as well as by members of Plaintiff Neighborhood Market
25   Association.
26         2.       Reynolds and PM USA are committed to keeping tobacco products out
27   of the hands of youth. Reynolds and PM USA have rigorous standards to ensure their
28   marketing is accurate and responsibly directed to adult tobacco consumers aged

                                       1
                 COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case 3:20-cv-01990-JLS-WVG Document 1 Filed 10/09/20 PageID.3 Page 3 of 22



 1   twenty-one and over. Reynolds and PM USA also have strict compliance policies for
 2   retailers who sell their products to prevent youth from purchasing tobacco products
 3   and support programs that train retailers to comply with age restrictions.
 4         3.     The federal Food and Drug Administration shares Reynolds’s and PM
 5   USA’s goals, and, earlier this year, effectively banned the sale of flavored cartridge-
 6   based electronic nicotine delivery system (“ENDS”) products (other than tobacco- or
 7   menthol-flavored cartridge-based ENDS products). FDA, Enforcement Priorities for
 8   Electronic Nicotine Delivery Systems (ENDS) and Other Deemed Products on the
 9   Market Without Premarket Authorization (Revised) 19 (Apr. 2020), available at
10   https://www.fda.gov/media/121384/download (“Enforcement Priorities”). In fact,
11   the latest report from FDA finds that “1.8 million fewer U.S. youth are currently
12   using e-cigarettes compared to 2019.” FDA Statement, National Survey Shows
13   Encouraging Decline in Overall Youth E-Cigarette Use, Concerning Uptick in Use
14   of Disposable Products (Sept. 9, 2020), available at https://tinyurl.com/y3rpwfph.
15   As FDA recognizes, “[t]his is good news” (id.), and it also shows that FDA’s efforts
16   as well as those by industry leaders such as Reynolds and PM USA are paying off.
17         4.     California could have supplemented these efforts by targeting youth
18   usage of vapor products (and other tobacco products) through increased enforcement
19   of age restrictions or public-education campaigns. Instead, Senate Bill 793, which
20   added Article 5 to Chapter 1 of Part 3 of Division 103 of the Health and Safety Code,
21   bans sales to adult tobacco consumers in the state and, moreover, indiscriminately
22   extends the ban to nearly every conceivable flavored tobacco product, from menthol
23   cigarettes and smokeless tobacco to flavored vapor products and other flavored
24   products. This categorical ban is unjustified.
25         5.     For one, Congress has already banned all characterizing flavors in
26   cigarettes other than tobacco or menthol. 21 U.S.C. § 387g(a)(1)(A). And as to
27   menthol, Congress left it to FDA to determine whether that flavor should be banned
28

                                       2
                 COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case 3:20-cv-01990-JLS-WVG Document 1 Filed 10/09/20 PageID.4 Page 4 of 22



 1   when it comes to cigarettes. To date, even though FDA has studied the issue, FDA
 2   has chosen not to ban menthol in cigarettes.
 3         6.    Moreover, California’s law could have adverse public health
 4   consequences. FDA’s Director of the Center for Tobacco Products has asserted that
 5   “[d]ramatically and precipitously reducing availability of [electronic nicotine
 6   delivery system products (“ENDS”)] could present a serious risk that adults,
 7   especially former smokers, who currently use ENDS products and are addicted to
 8   nicotine would migrate to combustible tobacco products.” Am. Acad. of Pediatrics v.
 9   FDA, No. 8:18-cv-883, Dkt. 120-1, at ¶ 15 (D. Md. filed June 12, 2019) (Decl. of
10   Director of FDA’s Center for Tobacco Products Mitchell Zeller) (“Zeller Decl.”).
11   This risk of migration is especially pronounced for menthol-flavored products. When
12   FDA previously considered restrictions on flavored ENDS products, FDA declined
13   to impose restrictions on menthol-flavored ENDS products precisely because adults
14   who used those products “may be at risk of migrating back to cigarettes, which
15   continue to be available in menthol flavor, in the absence of access to mint- and
16   menthol-flavored ENDS products.” See FDA, Modifications to Compliance Policy
17   for Certain Deemed Tobacco Products 19 (Mar. 2019), available at
18   https://tinyurl.com/yyywgoat.
19         7.    But not only is California’s law misguided, the sweeping ban is also
20   preempted by federal law and therefore unconstitutional under the U.S.
21   Constitution’s Supremacy Clause. In addition, California’s law violates the dormant
22   Commerce Clause and is thus unconstitutional.
23         8.    First, federal law expressly preempts the state’s ban on flavored tobacco
24   products. The manufacture of tobacco products is subject to intensive regulation by
25   the federal Government. In striking a balance between federal authority and state
26   authority over the regulation of tobacco products, Congress expressly denied states
27   the ability to promulgate any requirement relating to tobacco product standards that
28   are different from or in addition to federal standards. California’s ban on flavored

                                       3
                 COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case 3:20-cv-01990-JLS-WVG Document 1 Filed 10/09/20 PageID.5 Page 5 of 22



 1   tobacco products, however, is a product standard because it regulates the ingredients,
 2   additives, and properties of those products. California’s ban is thus expressly
 3   preempted by federal law.
 4         9.     Second, federal law also impliedly preempts California’s law because
 5   the state’s ban stands as an obstacle to the purposes of federal law. Congress
 6   authorized FDA to promulgate tobacco product standards that, in appropriate
 7   circumstances, can establish uniform, national standards for the manufacture of
 8   tobacco products and the ingredients used in such products. Congress and FDA have
 9   made the judgment that certain tobacco products, particularly menthol cigarettes,
10   should remain available to adult users of tobacco products. California’s ban,
11   however, conflicts with those federal goals and must give way.
12         10.    Third, because California’s law attempts to regulate manufacturers that
13   are not within the state’s borders, the law violates the dormant Commerce Clause.
14   And because California’s ban does so, it is unconstitutional and must be set aside.
15         11.    California has no legitimate interest in enforcing its unconstitutional
16   law. The Court should thus grant injunctive and declaratory relief preventing the
17   Defendants and their agents from violating the U.S. Constitution’s Supremacy Clause
18   and Commerce Clause.
19                                        PARTIES
20         12.    Plaintiff RJRT is a North Carolina corporation headquartered in
21   Winston-Salem, North Carolina. RJRT is a leading manufacturer of tobacco
22   products. In particular, RJRT develops, manufactures, markets, and distributes a
23   variety of flavored tobacco products under a variety of brand names, including
24   menthol cigarettes under the brand names Newport and Camel, among others, and
25   flavored smokeless tobacco products under the brand name Camel SNUS.
26         13.    Plaintiff RJRV is a North Carolina corporation headquartered in
27   Winston-Salem, North Carolina. RJRV develops, manufactures, markets, distributes,
28   and sells menthol-flavored electronic nicotine delivery devices under the brand name

                                       4
                 COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case 3:20-cv-01990-JLS-WVG Document 1 Filed 10/09/20 PageID.6 Page 6 of 22



 1   “VUSE” and a variety of flavored oral nicotine pouches and lozenges under the brand
 2   name VELO.
 3         14.    Plaintiff ASC is a North Carolina corporation headquartered in
 4   Winston-Salem, North Carolina. ASC develops, manufactures, markets, and
 5   distributes a variety of flavored smokeless tobacco products, including under the
 6   brand name “Grizzly.”
 7         15.    Plaintiff Santa Fe is a New Mexico corporation headquartered in
 8   Oxford, North Carolina. Santa Fe develops, manufactures, markets, and distributes
 9   menthol cigarettes under the brand name Natural American Spirit.
10         16.    All of the aforementioned flavored products manufactured and
11   distributed by RJRT, RJRV, ASC, and Santa Fe qualify as “flavored tobacco
12   product[s]” that are prohibited under Senate Bill 793.
13         17.    Plaintiff PM USA Inc. is a Virginia corporation and has its principal
14   place of business in Richmond, Virginia. PM USA Inc. is a leading manufacturer of
15   cigarettes in the United States. PM USA Inc. sells cigarettes under a number of
16   leading brands, including Marlboro, Parliament, Virginia Slims, and L&M. Certain
17   of PM USA Inc.’s products qualify as “flavored tobacco product[s]” that are
18   prohibited under Senate Bill 793.
19         18.    Plaintiff JMC is a Pennsylvania limited liability company and has its
20   principal place of business in Pennsylvania. JMC manufactures pipe tobacco and
21   large machine-made cigars under a variety of brands, including Black & Mild,
22   Kentucky Club, and Prince Albert. Certain of JMC’s products qualify as “flavored
23   tobacco product[s]” that are prohibited under Senate Bill 793.
24         19.    Plaintiff UST is a Virginia limited liability company and has its
25   principal place of business in Richmond, Virginia. UST manufactures moist
26   smokeless tobacco under a variety of brand names, including Copenhagen, Skoal,
27   Red Seal, and Husky. Certain of UST’s products qualify as “flavored tobacco
28   product[s]” that are prohibited under Senate Bill 793.

                                       5
                 COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case 3:20-cv-01990-JLS-WVG Document 1 Filed 10/09/20 PageID.7 Page 7 of 22



 1             20.   Plaintiff Helix is a Delaware limited liability company and has its
 2   principal place of business in Richmond, Virginia. Helix manufactures oral nicotine
 3   pouches under the brand name “on!”. Certain of Helix’s products qualify as “flavored
 4   tobacco product[s]” that are prohibited under Senate Bill 793.
 5             21.   Neighborhood Market Association is a local non-profit industry trade
 6   association comprised of various family-owned businesses within San Diego County,
 7   California. The Association has members who are tobacco retailers, wholesalers, and
 8   manufacturers located within the County that will be subject to Senate Bill 793 once
 9   it goes into effect. Many of the Association’s tobacco retailers sell flavored tobacco
10   products, including those manufactured by RJRT, RJRV, ASC, and Santa Fe. Those
11   retailers will no longer be able to sell “flavored tobacco product[s],” as defined in
12   Senate Bill 793, once the law goes into effect. But for Senate Bill 793, those members
13   who currently sell flavored tobacco products would continue to do so to consumers
14   in California. Dozens of NMA’s members, including Vapin’ the 619, will likely have
15   to close shop completely and lay off their employees if California’s ban goes into
16   effect.
17             22.   MORIJA, LLC is headquartered in El Cajon, California. The company
18   does business as Vapin’ the 619 and is a tobacco retailer with a retail establishment
19   located on Clairemont Mesa Boulevard in the City of San Diego, California. The
20   establishment exclusively sells electronic smoking devices and e-liquid tobacco
21   products used in conjunction with such devices. In particular, the establishment sells
22   flavored tobacco products as defined in Senate Bill 793. Vapin’ the 619 will no longer
23   be able to sell “flavored tobacco product[s],” as defined in Senate Bill 793, once the
24   law goes into effect. But for Senate Bill 793, Vapin’ the 619 would continue to sell
25   flavored tobacco products to consumers in California. If Senate Bill 793 does go into
26   effect, Vapin’ the 619 will likely have to close its store permanently and lay off its
27   employees.
28

                                           6
                     COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case 3:20-cv-01990-JLS-WVG Document 1 Filed 10/09/20 PageID.8 Page 8 of 22



 1         23.    Defendant Xavier Becerra is sued in his official capacity as Attorney
 2   General of California. The Attorney General is “the chief law officer of the state”
 3   and exercises “direct supervision over every district attorney.” Cal. Const. art. V,
 4   § 13. The California Constitution also imposes on the Attorney General the duty “to
 5   prosecute any violations of law” and grants him “all the powers of a district attorney”
 6   whenever he believes that the law is not being adequately enforced. Id. Because a
 7   violation of Senate Bill 793 is an “infraction,” the Attorney General has direct
 8   enforcement power of the law and supervises district attorneys who also have
 9   enforcement power. Cal. Gov. Code § 26500 (“[t]he district attorney is the public
10   prosecutor” who “shall initiate and conduct on behalf of the people all prosecutions
11   for public offenses”); see also Cal. Penal Code § 16 (defining “[c]rimes and public
12   offenses” to include “infraction[s]”).
13         24.    Defendant Summer Stephan is sued in her official capacity as District
14   Attorney for the County of San Diego. As District Attorney, Stephan has the power
15   to enforce Senate Bill 793 because a violation of that law is an “infraction.” Cal. Gov.
16   Code § 26500 (“[t]he district attorney is the public prosecutor” who “shall initiate
17   and conduct on behalf of the people all prosecutions for public offenses”); see also
18   Cal. Penal Code § 16 (defining “[c]rimes and public offenses” to include
19   “infraction[s]”).
20                             JURISDICTION AND VENUE
21         25.    The Court has subject-matter jurisdiction under 28 U.S.C. § 1331
22   because this action arises under the Constitution and laws of the United States.
23         26.    This Court also has authority to grant relief under the Declaratory
24   Judgment Act, 28 U.S.C. § 2201 et seq.
25         27.    This judicial district is the proper venue under 28 U.S.C. § 1391(b)(2)
26   because it is where a substantial part of the events giving rise to the claims occurred
27   and where the effects of Senate Bill 793 will be felt. Prior to Senate Bill 793’s
28   enactment, Reynolds’s and PM USA’s flavored tobacco products were sold by

                                       7
                 COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case 3:20-cv-01990-JLS-WVG Document 1 Filed 10/09/20 PageID.9 Page 9 of 22



 1   retailers in this judicial district, including Reynolds’s products by members of
 2   Neighborhood Market Association. In addition, prior to Senate Bill 793’s enactment,
 3   members of Neighborhood Market Association as well as Vapin’ the 619 sold
 4   flavored tobacco products in this judicial district. Senate Bill 793 forbids the sale of
 5   nearly all flavored tobacco products in this judicial district, and will thus cause
 6   financial injury to Plaintiffs in this district.
 7                                        BACKGROUND
 8       The Tobacco Control Act and Federal Regulation of Tobacco Products
 9          28.    The Family Smoking Prevention and Tobacco Control Act of 2009,
10   Public Law 111-31, 123 Stat. 1776 (June 22, 2009), amended the Federal Food, Drug,
11   and Cosmetic Act and established the U.S. Food and Drug Administration as “the
12   primary Federal regulatory authority with respect to the manufacture, marketing, and
13   distribution of tobacco products.” Id. § 3(1), 123 Stat. at 1781 (codified at 21 U.S.C.
14   § 387 note). The Tobacco Control Act applies to cigarettes, cigarette tobacco, roll-
15   your-own tobacco, and smokeless tobacco products, as well as to any other tobacco
16   products that FDA by regulation deems subject to the Act. 21 U.S.C. § 387a(b). The
17   Act defines “tobacco product” as “any product made or derived from tobacco that is
18   intended for human consumption.” 21 U.S.C. § 321(rr)(1).
19          29.    In 2016, FDA exercised its deeming authority, 21 U.S.C. § 387a(b), to
20   bring within its regulatory authority all products meeting the statutory definition of a
21   tobacco product, except accessories of the newly deemed tobacco products. See
22   Deeming Tobacco Products To Be Subject to the Federal Food, Drug, and Cosmetic
23   Act, as Amended by the Family Smoking Prevention and Tobacco Control Act;
24   Restrictions on the Sale and Distribution of Tobacco Products and Required Warning
25   Statements for Tobacco Products, 81 Fed. Reg. 28,974 (May 10, 2016).
26          30.    Congress passed the Tobacco Control Act to, inter alia, “authorize the
27   [FDA] to set national standards controlling the manufacture of tobacco products and
28   the … amount of ingredients used in such products.” Tobacco Control Act § 3(3),

                                        8
                  COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case 3:20-cv-01990-JLS-WVG Document 1 Filed 10/09/20 PageID.10 Page 10 of 22



  1   123 Stat. at 1782 (codified at 21 U.S.C. § 387 note). To that end, the Act empowers
  2   FDA to adopt “tobacco product standards,” 21 U.S.C. § 387g, including “provisions
  3   respecting the … additives … [and] properties of the tobacco product,” id.
  4   § 387g(a)(4)(B)(i). The term “additives” includes “substances intended for use as a
  5   flavoring.” Id. § 387(1).
  6          31.       The Act also directly created tobacco product standards such as a
  7   “Special Rule for Cigarettes.” The Special Rule for Cigarettes bans the use in
  8   cigarettes of “characterizing flavor[s]” “other than tobacco or menthol.” 21 U.S.C.
  9   § 387g(a)(1)(A). But the Act expressly reserves “menthol cigarettes” to FDA’s
 10   regulatory authority. See id. (noting “the Secretary’s authority to take action . . .
 11   applicable to menthol”). To date, the FDA has chosen not to ban the use of menthol
 12   in cigarettes.
 13          32.       In fact, FDA has issued advance notices of proposed rulemaking
 14   (“ANPRMs”) contemplating the adoption of “tobacco product standard[s]” banning
 15   various flavored tobacco products, including menthol cigarettes and flavored vapor
 16   products. See, e.g., Menthol in Cigarettes, Tobacco Products; Request for Comments,
 17   78 Fed. Reg. 44,484, 44,485 (July 24, 2013); Regulation of Flavors in Tobacco
 18   Products, 83 Fed. Reg. 12,294, 12,299 (Mar. 21, 2018). But it has never banned
 19   menthol in cigarettes. And studies have shown that menthol cigarettes do not
 20   adversely affect initiation of or progression to smoking, and there is no clear
 21   association between menthol use and decreased smoking cessation. See RAI Services
 22   Company, Comment Letter on Advance Notice of Proposed Rulemaking Regarding
 23   Regulations of Flavors in Tobacco Products (July 18, 2018), available at
 24   https://www.regulations.gov/document?D=FDA-2017-N-6565-18265.
 25          33.       The Tobacco Control Act expressly preempts state or local regulations
 26   that set forth requirements “different from, or in addition to,” any of the Tobacco
 27   Control Act’s or FDA’s requirements relating to federal “tobacco product standards.”
 28   Id. § 387p(a)(2)(A) (“Tobacco Preemption Clause”). The Tobacco Preemption

                                         9
                   COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case 3:20-cv-01990-JLS-WVG Document 1 Filed 10/09/20 PageID.11 Page 11 of 22



  1   Clause ensures that tobacco product manufacturers will have to comply with just one
  2   set of product specifications nationwide—rather than having to grapple with
  3   potentially hundreds of different requirements set by different states and local
  4   jurisdictions governing the same products. See Tobacco Control Act § 3(3), 123 Stat.
  5   1782 (codified at 21 U.S.C. § 387 note).
  6            34.   The Tobacco Control Act also contains a narrow saving clause, which
  7   provides that the Tobacco Preemption Clause “does not apply to requirements
  8   relating to the sale [and] distribution . . . of . . . tobacco products by individuals of
  9   any age.” Id. § 387p(a)(2)(B). But the saving clause narrows the category of
 10   permissible state and local requirements to those that turn on the “age” of the
 11   “individuals” buying or using the regulated tobacco products. See id. And even if the
 12   saving clause applies beyond age-based requirements, the clause does not protect
 13   state and local laws that prohibit a product’s sale and distribution altogether, but
 14   rather only more limited laws that regulate the time, place, and manner of the
 15   product’s sale and distribution. Compare id., with id. § 387p(a)(1).
 16       Plaintiffs and FDA Work To Keep Tobacco Products Away from Youth
 17            35.   The original motivation for California’s ban on flavored tobacco
 18   products was to prevent youth usage of tobacco products. See Sen. Hill, SB 793
 19   Frequently Asked Questions (2020), available at https://tinyurl.com/yyomllfx. Both
 20   Plaintiffs and FDA are committed to keeping tobacco products out of the hands of
 21   youth.
 22            36.   Reynolds and PM USA have taken active steps to prevent youth access
 23   to their products. Reynolds and PM USA are original sponsors and lead participants
 24   in the We Card program. Reynolds and PM USA require their contracted retailers to
 25   commit to participating in We Card. Since this partnership began in 1995, We Card
 26   has trained nearly half a million storeowners, managers, and frontline employees to
 27   help prevent youth access to tobacco products.
 28

                                           10
                     COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case 3:20-cv-01990-JLS-WVG Document 1 Filed 10/09/20 PageID.12 Page 12 of 22



  1         37.    Reynolds has expanded those efforts, including through use of We
  2   Card’s “mystery shopper” program, which also will provide additional retailers with
  3   further education and training on verifying legal age of purchasers.
  4         38.    In 2018, RJRV took targeted action to ensure youth were not obtaining
  5   its vapor products. The company instituted a contract-based tiered compliance
  6   program that involves penalties on retailers that are found to have illegally sold
  7   VUSE products to youth. In conjunction with this program, RJRV also has its trade
  8   marketing representatives discussing the issue of underage youth access with each of
  9   RJRV’s contracted retailers on an ongoing basis. And the company provides access
 10   to additional materials and resources on preventing youth access to tobacco products
 11   via its online customer portal, engageVIP.com.
 12         39.    In 2019, PM USA announced a new retailer incentive program to further
 13   encourage responsible retailing through age-validation technology at the point of
 14   purchase. To participate in the incentive program, retailers must implement a
 15   technological solution at a store’s point(s) of purchase, requiring the electronic scan
 16   of a consumer’s government-issued identification to complete a sales transaction
 17   involving the purchase of a tobacco product.
 18         40.    FDA also has specifically addressed concerns about youth vaping. In a
 19   recent guidance for industry, FDA states that it “intends to prioritize enforcement for
 20   lack of marketing authorization against any flavored, cartridge-based ENDS product
 21   (other than a tobacco- or menthol-flavored ENDS product) that is offered for sale in
 22   the United States without regard to whether or when premarket application for such
 23   product has been submitted.” FDA, Enforcement Priorities 19. By way of
 24   background, when FDA promulgated its Deeming Rule, it brought ENDS products
 25   within its regulatory umbrella—meaning that before the products were sold, they
 26   needed FDA authorization. 81 Fed. Reg. 28,974. At the time, FDA said it would use
 27   its enforcement discretion and allow the products to stay on the market for some time
 28   even if they had not received FDA authorization. Id. at 28,977–78. FDA has now

                                        11
                  COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case 3:20-cv-01990-JLS-WVG Document 1 Filed 10/09/20 PageID.13 Page 13 of 22



  1   changed course with regard to flavored, cartridge-based ENDS products (other than
  2   those that are tobacco- or menthol-flavored). FDA, Enforcement Priorities 19. The
  3   upshot of the new policy is that flavored, cartridge-based ENDS products (other than
  4   those that are tobacco- or menthol-flavored) can no longer be sold, unless and until
  5   FDA grants authorization for such products.
  6         41.      In addition, as part of the same guidance referred to above, FDA stated
  7   that it would prioritize enforcement against ENDS products for which the
  8   manufacturer has failed to take adequate measures to prevent minors’ access. Id. at
  9   3. And FDA will make enforcement a priority with respect to ENDS products that
 10   are “targeted to minors or whose marketing is likely to promote use of ENDS by
 11   minors.” Id.
 12         42.      FDA has also issued numerous warning letters to entities that are
 13   improperly marketing or selling “unauthorized flavored, cartridge-based ENDS
 14   products” and other ENDS products that are being marketed or sold in ways that are
 15   appealing to youth. See, e.g., FDA News Release, FDA Warns Manufacturers and
 16   Retailers to Remove Certain E-cigarette Products Targeted to Youth from the Market
 17   (Apr. 27, 2020), at https://tinyurl.com/ybg9yny3 (announcing warning letters); FDA
 18   News Release, FDA Notifies Companies, Including Puff Bar, to Remove Flavored
 19   Disposable E-Cigarettes and Youth-Appealing E-Liquids from Market for Not
 20   Having Required Authorization (July 20, 2020), at https://tinyurl.com/y4shrbuj.
 21         43.      Importantly, however, FDA has decided to allow the sale of menthol-
 22   flavored ENDS products. That is, in part, to allow menthol cigarette smokers to
 23   transition to other “potentially less harmful” menthol-flavored products and also
 24   because “[d]ata shows that . . . menthol-flavored ENDS products are not as appealing
 25   to minors as other flavored ENDS products.” FDA, Enforcement Priorities 23–24,
 26   39. In FDA’s view, “[t]his approach”—effectively banning flavors except for
 27   menthol and tobacco—“strikes an appropriate balance between restricting youth
 28   access to such products, while maintaining availability of potentially less harmful

                                           12
                     COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case 3:20-cv-01990-JLS-WVG Document 1 Filed 10/09/20 PageID.14 Page 14 of 22



  1   options for current and former adult smokers who have transitioned or wish to
  2   transition completely away from combusted [tobacco- and menthol-flavored]
  3   tobacco products.” Id. at 20. And, as of September 9, 2020, virtually all ENDS
  4   products must be off the shelves unless the product is the subject of a timely filed
  5   premarket tobacco product application under review by FDA. Id. at 3.
  6               The State’s Categorical Ban on Flavored Tobacco Products
  7         44.     On August 28, 2020, the Governor of California signed Senate Bill 793
  8   into law, banning the sale of nearly all flavored tobacco products anywhere in the
  9   state. A copy is attached to this Complaint as Exhibit 1.
 10         45.     The law states that tobacco retailers “shall not sell, offer for sale, or
 11   possess with the intent to sell or offer for sale, a flavored tobacco product or a tobacco
 12   product flavor enhancer.” SB 793 § 14559.5(b)(1).
 13         46.     The law defines “[f]lavored tobacco product” as “any tobacco product
 14   that contains a constituent that imparts a characterizing flavor.” Id. § 104559.5(a)(4).
 15   “Tobacco product” means “[a] product containing, made, or derived from tobacco or
 16   nicotine that is intended for human consumption.” Cal. Health & Safety Code
 17   § 104495(8)(A)(i). “Tobacco product” explicitly includes “cigarettes,” “chewing
 18   tobacco,”     “snuff,”      and   electronic    nicotine     delivery    systems.      Id.
 19   §§ 104495(a)(8)(A)(i), (a)(8)(A)(ii). Senate Bill 793 defines “[c]haracterizing
 20   flavor” as “a distinguishable taste or aroma, or both, other than the taste or aroma of
 21   tobacco, imparted by a tobacco product or any byproduct produced by the tobacco
 22   product.” SB 793 § 104559.5(a)(1). The definition explicitly includes “menthol.” Id.
 23   The sales ban excludes a handful of products sold in certain situations, including
 24   shisha tobacco products, premium cigars, and loose leaf pipe tobacco. Id.
 25   §§ 104559.5(c), (d), (e).
 26         47.     A person who violates the law “is guilty of an infraction and shall be
 27   punished by a fine of two hundred fifty dollars ($250) for each violation.” Id.
 28   § 104559.5(f).

                                         13
                   COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case 3:20-cv-01990-JLS-WVG Document 1 Filed 10/09/20 PageID.15 Page 15 of 22



  1         48.    In short, the law bans nearly all kinds of flavored tobacco products,
  2   including the sale of all menthol flavored cigarettes, menthol flavored e-cigarettes,
  3   flavored smokeless tobacco products, and other flavored products.
  4         49.    The ban on flavored tobacco products will go into effect on January 1,
  5   2021. See Cal. Const. art. IV, § 8(c).
  6                                    Plaintiffs’ Products
  7         50.    Plaintiffs RJRT, RJRV, ASC and Santa Fe collectively manufacture
  8   numerous tobacco products, which are subject to California’s prohibition on flavored
  9   tobacco products and which Plaintiffs would continue distributing for resale in the
 10   state—including in this District—but for Senate Bill 793.
 11         51.    RJRT manufactures and sells various tobacco products—including
 12   products with characterizing flavors, such as menthol cigarettes, as well as cigarettes
 13   that do not have characterizing flavors—under a variety of brand names, including
 14   Newport and Camel. RJRT also sells other tobacco-related products, including
 15   flavored smokeless tobacco products, under the brand name Camel SNUS.
 16         52.    RJRV manufactures and sells tobacco products. Those include menthol-
 17   and tobacco-flavored vaping products, under the brand name VUSE, as well as a
 18   variety of flavored tobacco products under the brand name VELO.
 19         53.    ASC manufactures and sells various smokeless tobacco products—
 20   including products with and without characterizing flavors—under the brand name
 21   “Grizzly.”
 22         54.    Santa Fe manufactures and sells various tobacco products—including
 23   menthol cigarettes as well as cigarettes that do not have characterizing flavors—
 24   under the brand name Natural American Spirit.
 25         55.    RJRT, RJRV, ASC and Santa Fe each desires to continue distributing
 26   banned “flavored tobacco products” for resale within California.
 27         56.    Plaintiffs PM USA Inc., JMC, UST, and Helix collectively manufacture
 28   numerous tobacco products which are subject to California’s prohibition on flavored

                                         14
                   COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case 3:20-cv-01990-JLS-WVG Document 1 Filed 10/09/20 PageID.16 Page 16 of 22



  1   tobacco products and which Plaintiffs would continue distributing for resale in the
  2   state—including this District—but for Senate Bill 793.
  3         57.    Plaintiffs PM USA Inc., JMC, UST, and Helix each desires to continue
  4   distributing banned “flavored tobacco products” for resale within California.
  5         58.    Plaintiff Neighborhood Market Association has members who are
  6   tobacco retailers and who sell numerous “flavored tobacco product[s],” which are
  7   subject to California’s prohibition on the sale of flavored tobacco products and which
  8   those members would continue selling in this state—including in this District—but
  9   for Senate Bill 793. In particular, members of Neighborhood Market Association sell
 10   menthol cigarettes, flavored smokeless tobacco products, flavored vapor products,
 11   and other flavored products, including products manufactured by Reynolds. Those
 12   members desire to continue selling banned “flavored tobacco product[s]” within the
 13   state of California, including in this District.
 14         59.    Plaintiff Vapin’ the 619 is a tobacco retailer that sells “flavored tobacco
 15   product[s],” which are subject to California’s prohibition on the sale of flavored
 16   tobacco products and which Vapin’ the 619 would continue selling in this state—
 17   including in this District—but for Senate Bill 793. In particular, Vapin’ the 619 sells
 18   flavored vapor products. Vapin’ the 619 desires to continue selling banned “flavored
 19   tobacco product[s]” within the state of California, including in this District.
 20        60.     The Act’s categorical ban on “flavored tobacco product[s]” harms
 21   RJRT, RJRV, ASC, Santa Fe, PM USA Inc., JMC, UST, Helix, members of
 22   Neighborhood Market Association, and Vapin’ the 619 because it severely restricts
 23   their ability to market and sell such products to customers in California.
 24                                  CLAIMS FOR RELIEF
 25                                          COUNT I
 26                                    Express Preemption
 27         61.    The preceding paragraphs are incorporated and re-alleged here.
 28

                                         15
                   COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case 3:20-cv-01990-JLS-WVG Document 1 Filed 10/09/20 PageID.17 Page 17 of 22



  1         62.    The Supremacy Clause of the Constitution provides that the laws of the
  2   United States “shall be the supreme Law of the Land … any Thing in the Constitution
  3   or Laws of any State to the Contrary notwithstanding.” U.S. Const. art. VI, cl. 2.
  4   Thus, state laws that conflict with federal law are “without effect.” Maryland v.
  5   Louisiana, 451 U.S. 725, 746 (1981).
  6         63.    As of the effective date of Senate Bill 793, Plaintiffs can no longer “sell”
  7   “flavored tobacco product[s]” in the state. SB 793 § 104559.5(b)(1). Any violation
  8   can result in fines. Id. § 104559.5(f).
  9         64.    Under the Tobacco Control Act’s preemption clause, the state is
 10   prohibited from enacting and enforcing laws that are “different from, or in addition
 11   to,” any of the Tobacco Control Act’s or FDA’s requirements relating to federal
 12   “tobacco product standards.” 21 U.S.C. § 387p(a)(2)(A). The state’s ban on flavored
 13   tobacco products is “different from, or in addition to,” the requirements of federal
 14   law, and is thus preempted.
 15         65.    Accordingly, the Tobacco Control Act preempts California’s ban on
 16   flavored tobacco products, rendering it invalid and unenforceable.
 17                                             COUNT II
 18                                    Implied Preemption
 19         66.    The preceding paragraphs are incorporated and re-alleged here.
 20         67.    “Obstacle preemption” occurs when a state law “stands as an obstacle
 21   to the accomplishment and execution of the full purposes and objectives of
 22   Congress.” Crosby v. Nat’l Foreign Trade Council, 530 U.S. 363, 372–73 (2000).
 23         68.    One purpose of the Tobacco Control Act is “to authorize the [FDA] to
 24   set national standards controlling the manufacture of tobacco products and the …
 25   amount of ingredients used in such products.” Tobacco Control Act § 3(3), 123 Stat.
 26   at 1782 (codified at 21 U.S.C. § 387 note).
 27         69.    California’s ban on flavored tobacco products directly undermines
 28   FDA’s ability to set such national standards.

                                         16
                   COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case 3:20-cv-01990-JLS-WVG Document 1 Filed 10/09/20 PageID.18 Page 18 of 22



  1         70.    Another purpose of the Tobacco Control Act is “to continue to permit
  2   the sale of tobacco products to adults” while making them inaccessible to minors. Id.
  3   § 3(7), 123 Stat. at 1782 (codified at 21 U.S.C. § 387 note). To that end, FDA has
  4   elected to allow menthol cigarettes to stay on the market. See id. § 387g(a)(1)(A).
  5   Menthol cigarettes thus can remain on the market unless and until FDA properly
  6   determines that they must be removed from the market. See id.
  7         71.    Consistent with its federal authority, FDA has been exploring regulation
  8   of flavors in tobacco products. See, e.g., Menthol in Cigarettes, Tobacco Products;
  9   Request for Comments, 78 Fed. Reg. 44,484, 44,485 (July 24, 2013); Regulation of
 10   Flavors in Tobacco Products, 83 Fed. Reg. 12,294, 12,299 (Mar. 21, 2018); FDA,
 11   Enforcement Priorities 19 (announcing policy that effectively bans the sale of any
 12   flavored, cartridge-based ENDS product (other than a tobacco- or menthol-flavored
 13   ENDS product)). In addition, FDA is currently engaged in efforts to address concerns
 14   about youth use of flavored vapor products. Indeed, in a recent guidance for industry,
 15   FDA states that it “intends to prioritize enforcement for lack of marketing
 16   authorization against any flavored, cartridge-based ENDS product (other than a
 17   tobacco- or menthol-flavored ENDS product).” FDA, Enforcement Priorities 19. In
 18   other words, flavored, cartridge-based ENDS products (other than those that are
 19   tobacco- or menthol-flavored) can no longer be sold, unless and until FDA grants
 20   authorization for such products. In issuing its guidance, FDA made the specific
 21   judgment that menthol-flavored ENDS products could remain on the market.
 22         72.    California’s ban also interferes with the method that Congress chose to
 23   effectuate the goals of the Tobacco Control Act. Congress created a detailed
 24   regulatory process as the sole method for evaluating the design and sale of new
 25   tobacco products such as ENDS. See 21 U.S.C. § 387j. By creating that singular
 26   channel, Congress intended to subject each new tobacco product to one regulatory
 27   assessment conducted by FDA, not multiple rounds of assessments by states. FDA is
 28   thus the sole entity charged with striking “an appropriate balance of complex and

                                        17
                  COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case 3:20-cv-01990-JLS-WVG Document 1 Filed 10/09/20 PageID.19 Page 19 of 22



  1   competing public health and agency resource considerations,” including the benefits
  2   of innovation and the risk that former smokers would revert “from potentially less
  3   harmful ENDS products back to combustible tobacco products.” Zeller Decl. ¶¶ 11–
  4   12.
  5         73.    By creating a holistic regulatory process for the evaluation of new
  6   tobacco products, Congress clearly signaled that it did not intend for states to interfere
  7   with FDA’s evaluation. But that is precisely what California Senate Bill 793 threatens
  8   to do. If Senate Bill 793 stands, then every state could create its own standards and
  9   review processes, upending the pathway Congress designated as the sole path for
 10   evaluating new tobacco products.
 11         74.    California’s ban on flavored tobacco products directly conflicts with the
 12   federal government’s ongoing and active efforts to address flavors in tobacco
 13   products, and is therefore preempted.
 14         75.    Accordingly, the Tobacco Control Act preempts California’s law,
 15   rendering it invalid and unenforceable.
 16                                         COUNT III
 17                                     Commerce Clause
 18         76.    The preceding paragraphs are incorporated and re-alleged here.
 19         77.    The Dormant Commerce Clause provides a “self-executing limitation
 20   on state authority to enact laws imposing substantial burdens on interstate commerce
 21   even in the absence of Congressional action.” United Egg Producers v. Dep’t of
 22   Agric. of Puerto Rico, 77 F.3d 567, 570 (1st Cir. 1996).
 23         78.    The dormant Commerce Clause prohibits California from enforcing a
 24   law that “regulates or discriminates against interstate commerce, or when its effect is
 25   to favor in-state economic interests over out-of-state interests.” Tenn. Wine & Spirits
 26   Retailers Ass’n v. Thomas, 139 S. Ct. 2449, 2471 (2019); Brown-Forman Distillers
 27   Corp. v. N.Y. State Liquor Auth., 476 U.S. 573, 579 (1986).
 28

                                         18
                   COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case 3:20-cv-01990-JLS-WVG Document 1 Filed 10/09/20 PageID.20 Page 20 of 22



  1          79.    The dormant Commerce Clause specifically prohibits “the application
  2   of a state statute to commerce that takes places wholly outside of the State’s borders,
  3   whether or not the commerce has effects within the State.” Healy v. Beer Institute,
  4   Inc., 491 U.S. 324, 336 (1989). When a state directly regulates interstate commerce,
  5   it “exceeds the inherent limits of the enacting State’s authority and is invalid
  6   regardless of whether the statute’s extraterritorial reach was intended by the
  7   legislature.” Id.
  8          80.    California’s SB 793 violates the dormant Commerce Clause because it
  9   dictates how out-of-state manufacturers must manufacture their products. By banning
 10   characterizing flavors in most tobacco products, California has attempted to dictate
 11   how out-of-state manufacturers produce their tobacco products. The law thus directly
 12   regulates interstate commerce and exceeds the inherent limits of the Commerce
 13   Clause.
 14          81.    Accordingly, California’s law is unenforceable under the Commerce
 15   Clause.
 16                                 REQUEST FOR RELIEF
 17          Plaintiffs request that this Court grant the following relief:
 18        82.      Pursuant to 28 U.S.C. § 2201, declare that under the Supremacy Clause
 19   of the United States Constitution, federal law preempts Senate Bill 793’s ban on
 20   flavored tobacco products, rendering it invalid and unenforceable.
 21          83.    Pursuant to 28 U.S.C. § 2201, declare that Senate Bill 793 is invalid and
 22   unenforceable under the Commerce Clause of the United States Constitution.
 23          84.    Under Federal Rule of Civil Procedure 65, preliminarily enjoin
 24   Defendants and their agents from enforcing or implementing the state’s ban on
 25   flavored tobacco products;
 26          85.    Permanently enjoin Defendants and their agents from enforcing or
 27   implementing California’s ban on flavored tobacco products;
 28

                                         19
                   COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case 3:20-cv-01990-JLS-WVG Document 1 Filed 10/09/20 PageID.21 Page 21 of 22



  1         86.   Award Plaintiffs their costs and disbursements associated with this
  2   litigation under 28 U.S.C. § 2412 and other applicable authority; and
  3         87.   Provide such other relief as the Court deems appropriate.
  4

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                        20
                  COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case 3:20-cv-01990-JLS-WVG Document 1 Filed 10/09/20 PageID.22 Page 22 of 22



  1
      Dated: October 9, 2020         Respectfully submitted,
  2
                                     JONES DAY
  3

  4
                                     By: /s/ Steven N. Geise
  5                                       Steven N. Geise
                                          sngeise@jonesday.com
  6
                                      Christian G. Vergonis*
  7                                   Ryan J. Watson*
                                      Andrew Bentz*
  8                                   JONES DAY
                                      51 Louisiana Ave., N.W.
  9                                   Washington, D.C. 20001
                                      Tel: (202) 879-3939
 10                                   Fax: (202) 626-1700
                                      * pro hac application forthcoming
 11
                                     Attorney for Plaintiffs
 12                                  R.J. REYNOLDS TOBACCO COMPANY; R.J.
                                     REYNOLDS VAPOR COMPANY; AMERICAN
 13                                  SNUFF COMPANY, LLC; SANTA FE
                                     NATURAL TOBACCO COMPANY, INC.;
 14                                  NEIGHBORHOOD MARKET ASSOCIATION,
                                     INC.; and MORIJA, LLC dba VAPIN’ THE 619
 15

 16                                  ARNOLD & PORTER KAYE SCHOLER LLP
 17
                                     By: /s/ Tommy Huynh
 18                                       Tommy Huynh
 19
                                          Tommy.Huynh@arnoldporter.com

 20                                   Lisa S. Blatt (pro hac application forthcoming)
 21
                                      Sarah M. Harris (pro hac application
                                      forthcoming)
 22
                                      WILLIAMS & CONNOLLY LLP
                                      725 Twelfth Street NW
 23
                                      Washington, D.C. 20005
                                      Tel: (202) 434-5000
 24
                                      Fax: (202) 434-5029

 25
                                     Attorney for Plaintiffs
                                     PHILIP MORRIS USA INC; JOHN
 26
                                     MIDDLETON CO.; U.S. SMOKELESS
                                     TOBACCO COMPANY LLC; and HELIX
 27
                                     INNOVATIONS LLC.

 28

                                        21
                  COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
